Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 1, line 12, after “the optical signal from each”, “or the one of” has been deleted and –of the one or— has been inserted.
Claims 37-43, non-elected without traverse, have been canceled without prejudice to filing a divisional application.


Response to Amendment
The Amendment filed 06/03/2022 has been entered. With regard to the examiner’s amendment, claims 1-2, 23-30, and 32-36 remain pending in the application.  Applicant’s amendments to the Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 03/18/2022.   
	

Reasons for Allowance
Claims 1-2, 23-30, and 32-36 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, since claim 1 includes all of the limitations of previously allowable claim 22 (see pages 14-15 of the Non-Final Rejection filed 03/18/2022), claim 1 is deemed allowed. None of the prior art teaches or fairly suggests, alone or in combination, all of the limitations of previously allowed claim 22. Claims 2 and 23-30 are deemed allowed based on their dependency on claim 1.
With respect to Applicant’s arguments regarding the interpretation of “optical detection module” under 35 U.S.C. 112(f) (see page 8 of Remarks filed 06/03/2022), the examiner agrees. Thus, the “optical detection module” is being interpreted as a camera, a sensor such as a CMOS or a CCD, any sensor that converts incoming light from points in a field of view to electrical signals (see instant Specification, paragraph [0074]), and equivalents thereof.
Regarding claim 32, since claim 32 was previously deemed allowable (see page 15 of the Non-Final Rejection filed 03/18/2022) and includes all of the limitations of the base claim and any intervening claims, claim 32 is deemed allowed. None of the prior art teaches or fairly suggests, alone or in combination, all of the limitations of previously allowed claim 32. Claims 33-36 are deemed allowed based on their dependency on claim 32. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HENRY H NGUYEN/Examiner, Art Unit 1798                     

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797